Order entered January 28, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01416-CR

                                   VICTOR HILL, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F13-57879-L

                                           ORDER
          The Court GRANTS the January 22, 2015 motion of Lori Ordiway to withdraw as

counsel. We DIRECT the Clerk to remove Ms. Ordiway as appellant’s appointed attorney of

record.

          We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit to this Court, with FIFTEEN DAYS of the date of this order, the order

appointing new counsel.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Carter Thompson, Presiding Judge, Criminal District Court No. 5; Felicia Pitre,

Dallas County District Clerk; Lori Ordiway; and the Dallas County District Attorney’s Office.
       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated fifteen days from the date of this order or when the order appointing new

counsel is received.

                                                  /s/    ADA BROWN
                                                         JUSTICE